Citation Nr: 0836976	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a bipolar II disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from February 1971 to 
September 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which determined that 
denied the veteran's claim of entitlement to service 
connection for a bipolar II disorder.   Irrespective of the 
RO's actions, as there is a prior final decision on the 
matter, the Board must first determine that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(holding that the Board was not obligated to reopen a claim 
merely because the RO reopened the claim and undertook 
development such as obtaining a new examination or opinion).


FINDINGS OF FACT

1.  In July 2002, the RO denied service connection for a 
bipolar II disorder.  The veteran was informed in writing of 
the adverse decision and his appellate rights in July 2002.  
He did not submit a notice of disagreement with the decision.  

2.  The documentation submitted since the July 2002 rating 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

The July 2002 rating decision denying service connection for 
a bipolar II disorder is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a bipolar II disorder has not been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits. 

 In reviewing the veteran's application to reopen his claim 
for service connection, the Board observes that the RO issued 
VCAA notices to the veteran in the veteran in August 2003, 
September 2003, October 2003, June 2005, and March 2006 which 
informed him that his claim had been previously denied; the 
reasons for the prior denial; and the evidence needed to 
support an application to reopen a claim of entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  He was told of the evidence considered with respect 
to the assignment of a disability evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his application.  Pelegrini, supra; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
August 2003, September 2003, and October 2003 VCAA notices 
were issued prior to the March 2004 RO determination from 
which the instant appeal arises, and his claim was 
readjudicated following the issuance of the subsequent notice 
letters.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Social Security 
Administration (SSA) documentation was requested and 
incorporated into the record.  The veteran was afforded a VA 
examination for compensation purposes.  The examination 
report is of record.  Further service medical records were 
sought.  However, no additional service documentation was 
located.  The veteran requested a hearing before a Veterans 
Law Judge sitting at the RO, but subsequently withdrew his 
hearing request.  

There remains no issue as to the substantial completeness of 
the veteran's application.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007 as amended).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet.App. 1; (2006) Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); petition for cert. filed, __ U.S.L.W.__ (U.S. 
Mar. 21, 2008) (No. 07A588).  

II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2007).  

A.  Prior RO Decision

In July 2002, the RO denied service connection for a bipolar 
II disorder as the claimed disorder was not shown to have 
been manifested during or within one year of active service 
or aggravated therein.  The veteran was informed in writing 
of the adverse decision and his appellate rights in July 
2002.  He did not submit a NOD with the decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records make no reference to a bipolar II disorder or other 
chronic acquired psychiatric disability.  In a December 1990 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran advanced that he had initially 
manifested a chronic psychiatric disorder in May 1972 during 
active service.  In a May 2002 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
indicated that he had been treated for psychiatric complaints 
at a military medical facility in Korea during active 
service.  A June 2002 written statement from the veteran 
conveys that: he initially manifested a chronic acquired 
psychiatric disorder during active service; his parents had 
become alarmed upon receiving his letters during active 
service and contacted the Red Cross; he was subsequently seen 
by military mental health personnel and cleared to return to 
duty; and he was "far from well" at that time.  The report 
of a June 2002 VA examination for compensation purposes 
conveys that the veteran indicated that: he had written his 
mother from Korea during the fall of 1971 expressing his 
psychiatric difficulties; she then contacted the Red Cross 
which, in turn, contacted the veteran's commander; and the 
veteran was then seen in the military facility's mental 
health clinic.  The veteran clarified that he was not 
diagnosed with a psychiatric disorder at that time and had 
returned to duty.  The VA examiner advanced diagnoses of a 
bipolar II disorder and a history of a borderline personality 
disorder.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the July 2002 rating decision 
denying service connection for a bipolar II disorder consists 
of photocopies of VA and private clinical documentation 
previously of record; the veteran's service personnel 
records; VA clinical and examination documentation; private 
clinical documentation; SSA documentation; and written 
statements from the veteran and his mother.  

The veteran's service personnel records make no reference to 
an acquired psychiatric disorder.  A July 2003 written 
statement from the veteran's mother conveys that the 
veteran's inservice letters to her and her husband "became 
increasingly a cause of deep concern" and "the content of 
these letters revealed a person in crisis and serious 
disorganization in his thought processes."  The veteran's 
mother indicated that she took the veteran's letters to the 
Red Cross and subsequently received a letter from the 
veteran's company lieutenant.  

In his July 2003 application to reopen his claim of 
entitlement to service connection, the veteran reiterated 
that he had written letters to his parents during active 
service which led them to contact the Red Cross and for him 
to be seen by military mental health personnel.  In a 
September 2003 written statement, the veteran reiterated that 
he had been seen by military mental health personnel during 
active service as the result of letters which he had written 
to his parents.  He stated that his inservice letters to his 
parents, the Red Cross letter to his company commander, and 
his company commander's letter to his parents had not been 
saved.  In a June 2004 written statement, the veteran again 
reiterated that he had initially manifested a chronic 
psychiatric disorder during active service.  He clarified 
that: he had been stationed near the Demilitarized Zone while 
in Korea; his unit was isolated and constantly on alert for 
infiltrators; he experienced mental strain when he came 
"face to face" with North Korean soldiers; he "broke under 
the pressure;" sent disturbing letters to his parents; and 
was seen by military mental health personnel.  The veteran 
acknowledged that he was not diagnosed with a chronic 
acquired psychiatric disorder during active service.  

The report of June 2005 VA examination for compensation 
purposes notes that the veteran's claim files had been 
reviewed.  The examiner commented that there was no 
documentation of a psychiatric disorder during active service 
or within a year of service separation.  He concluded that:

[The veteran's] nervous condition is not 
the result of military service.  ...  
Without documentation that there was 
treatment of a nervous condition while on 
active duty or within a year of leaving 
active duty, it is not possible to state 
that veteran's nervous condition was 
caused by active duty.  

In his October 2008 Written Brief Presentation, the 
accredited representative asserted that the veteran's 
mother's written statement was sufficient evidence to 
establish the onset of a chronic acquired psychiatric 
disorder.  The remainder of the clinical documentation 
reflects ongoing treatment of the veteran's bipolar II 
disorder and his nonservice-connected disorder.  

In reviewing the additional documentation submitted into the 
record since the July 2002 RO determination, the Board 
observes that it is essentially cumulative in nature.  The 
evidence previously of record conveys that a chronic acquired 
psychiatric disorder was not manifested during active service 
or for many years thereafter.  The additional documentation 
does not reflect that a chronic acquired psychiatric disorder 
was manifested during active service.  Indeed, it merely 
reflects ongoing treatment of the veteran's bipolar II 
disorder and reiterates the veteran's prior contention that 
he wrote disturbing letters to his parents during active 
service which were indicative of the onset of a chronic 
acquired psychiatric disorder.  The Board acknowledges that 
the additional documentation includes a July 2003 letter from 
the veteran's mother which was not previously of record.  
However, the letter conveys no more than that the veteran 
wrote disturbing inservice letters to his parents and 
military authorities were subsequently notified.  Such 
assertions were previously considered by the RO in reaching 
its prior decision.  

For these reasons, the Board finds that the additional 
documentation does not, either by itself or in connection 
with evidence previously assembled, raise a reasonable 
possibility of substantiating the veteran's claim.  
Therefore, the Board further finds that new and material 
evidence has not been received to reopen the veteran's claim 
of entitlement to service connection for a bipolar II 
disorder.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection 
for a bipolar II disorder is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


